Execution Copy

                                                                                                                                              
                     INCREMENTAL TRANCHE A ASSUMPTION   AGREEMENT dated as of
July 1, 2008 (this “Agreement”) among
FLAG INTERMEDIATE HOLDINGS CORPORATION, a
Delaware corporation (“Holdings”), METALS USA, INC., a
Delaware corporation (“Parent”), certain subsidiaries of Parent
listed on Annex I hereto (together with Parent, the “Borrowers”),
the lenders executing this Agreement as Incremental Tranche A
Lenders (the “Incremental Tranche A Lenders”), CREDIT
SUISSE as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders (as defined in the Credit
Agreement referred to below), and BANK OF AMERICA, N.A. as
collateral agent (in such capacity, the “Collateral Agent”) for the
Lenders.      


     A. Reference is made to the Loan and Security Agreement dated as of
November 30, 2005, as amended by Amendment No. 1 dated as of July 18, 2006 and
Amendment No. 2 dated as of June 8, 2007 (as so amended, the “Credit
Agreement”), among Holdings, the Borrowers, the Lenders party thereto, the
Administrative Agent and the Collateral Agent.

     B. Pursuant to Section 2.5 of the Credit Agreement, Parent has requested
that the Incremental Tranche A Lenders provide the Borrowers with Incremental
Tranche A Commitments in an aggregate amount of $100,000,000.

     C. The Incremental Tranche A Lenders are willing to provide the Borrowers
with such Incremental Tranche A Commitments on the Effective Date (as defined
below), on the terms and subject to the conditions set forth herein and in the
Credit Agreement, and each Incremental Tranche A Lender that is not already a
Lender under the Credit Agreement on the date hereof (each such Lender, a “New
Incremental Tranche A Lender”) has agreed to become a party to the Credit
Agreement and to assume the rights and obligations of a Lender thereunder.

     D. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Credit Agreement.

     Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

     SECTION 1. Incremental Tranche A Commitments. (a) Each Incremental Tranche
A Lender that is a Tranche A Lender immediately prior to the Effective Date
hereby agrees, effective as of the Effective Date, that such Incremental Tranche
A Lender’s Tranche A Commitment immediately prior to the Effective Date shall be
increased by the amount set forth next to such Incremental Tranche A Lender’s
name on Schedule I hereto.

--------------------------------------------------------------------------------



2



     (b) Each New Incremental Tranche A Lender hereby agrees, effective as of
the Effective Date, (i) to become a party to the Credit Agreement with the
result that such New Incremental Tranche A Lender shall have the rights and
obligations of a Lender thereunder and (ii) that such New Incremental Tranche A
Lender’s Tranche A Commitment shall be the amount set forth next to such New
Incremental Tranche A Lender’s name on Schedule I hereto.

     (c) All such Incremental Tranche A Commitments shall constitute “Tranche A
Commitments” and all Incremental Tranche A Lenders shall constitute “Lenders”
and “Tranche A Lenders”, in each case for all purposes of the Credit Agreement
and the other Loan Documents.

     (d) Each of the parties hereto hereby agrees that the Administrative Agent
may, in consultation with Parent, take any and all actions as may be reasonably
necessary to ensure that the outstanding Tranche A Revolving Loans (if any) are
held by the Tranche A Lenders in accordance with their respective Tranche A Pro
Rata Shares after giving effect to the effectiveness of this Agreement. This may
be accomplished by requiring each outstanding LIBOR Rate Tranche A Revolving
Loan to be converted into or prepaid with the proceeds of Base Rate Tranche A
Revolving Loans, subject to Section 5.4 of the Credit Agreement, but otherwise
without premium or penalty.

SECTION 2. Conditions Precedent to Incremental Tranche A Commitments.

The obligations of the Incremental Tranche A Lenders to provide Incremental
Tranche A Commitments on the Effective Date shall be subject to the satisfaction
or waiver of the following conditions precedent:

     (a) On the Effective Date, each of the conditions set forth in Section 10.2
of the Credit Agreement shall be satisfied and the Administrative Agent shall
have received a certificate to that effect dated as of the Effective Date and
signed by a Responsible Officer of each Borrower.

     (b) The Administrative Agent shall have received such legal opinions, board
resolutions and other closing certificates and documentation as shall be
reasonably requested by the Administrative Agent, in each case consistent with
those delivered on the Closing Date under Section 10.1 of the Credit Agreement.

     (c) All fees and expenses due and payable to the Administrative Agent or
any Incremental Tranche A Lender on or prior to the Effective Date, including,
to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrowers hereunder or under any other
Loan Document shall have been paid.

     SECTION 3. Representations and Warranties; Agreements of Incremental
Tranche A Lenders. (a) To induce the other parties hereto to enter into this
Agreement, Holdings and each Borrower represents and warrants to each of the
Incremental Tranche A Lenders, the Administrative Agent and the Collateral Agent
that, after giving effect to this Agreement, (i) the representations and
warranties set forth in Article 8 of the Credit

--------------------------------------------------------------------------------



3



Agreement are true and correct in all material respects on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date; and (ii) no Default or Event of Default has occurred
and is continuing.

     (b) Each Incremental Tranche A Lender that is a Tranche A Lender under the
Credit Agreement immediately prior to the Effective Date represents and warrants
that it has the full power and authority, and has taken all actions necessary,
to execute and deliver this Agreement. Each New Incremental Tranche A Lender (i)
represents and warrants that it has full power and authority, and has taken all
action necessary, to execute and deliver this Agreement and to become a Lender
under the Credit Agreement; (ii) confirms that it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 8.6 of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement independently and without
reliance upon any Agent or any Lender; (iii) confirms that it will independently
and without reliance upon any Agent or any Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iv) agrees that it will perform, in accordance with the terms of the Credit
Agreement, all the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender; and (v) authorizes each of the
Agents to take such actions on its behalf under the Credit Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of the Credit Agreement, together
with such actions and powers as are reasonably incidental thereto.

     SECTION 4. Effectiveness. This Agreement shall become effective as of the
date set forth above (the “Effective Date”) on the date on which the
Administrative Agent shall have received (a) counterparts of this Agreement
that, when taken together, bear the signatures of Holdings, each Borrower, each
Incremental Tranche A Lender, the Administrative Agent, each Letter of Credit
Issuer and each Swingline Lender and (b) a duly completed Administrative
Questionnaire from each New Incremental Tranche A Lender.

     SECTION 5. Absence of Fiduciary Relationship. Holdings and each Borrower
agrees (a) that no fiduciary, advisory or agency relationship between it and any
Incremental Tranche A Lender is intended to be created or has been created in
respect of any of the transactions contemplated hereunder and under the Credit
Agreement, (b) that Holdings and such Borrower, on the one hand, and any
Incremental Tranche A Lender, on the other hand, have an arms-length business
relationship that does not directly or indirectly give rise to any fiduciary
duty on the part of such Incremental Tranche A Lender, (c) to waive, to the
fullest extent permitted by law, any claims it may have against any Incremental
Tranche A Lender for breach of fiduciary duty or alleged breach of fiduciary
duty and (d) that no Incremental Tranche A Lender shall have any liability
(whether direct or indirect) to it in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on behalf of or in right of it,
including its stockholders, employees or creditors.

--------------------------------------------------------------------------------



4



     SECTION 6. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

     SECTION 7. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

     SECTION 7. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[Remainder of this page intentionally left blank]

--------------------------------------------------------------------------------



5



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their duly authorized officers, all as of the date and year
first above written.

                                                                                                                                                 
      METALS USA, INC.,            by:   /s/ Dan Henneke       Name: Dan Henneke
      Title: VP, Corporate Controller


                                                                                                                                                     
  FLAG INTERMEDIATE HOLDINGS   CORPORATION,            by:   /s/ Dan Henneke    
  Name: Dan Henneke       Title: VP, Corporate Controller


                                                                                                                                                     
  EACH SUBSIDIARY OF METALS USA,   INC. LISTED ON ANNEX I HERETO,            by:
  /s/ Dan Henneke       Name: Dan Henneke               Title: Authorized
Signatory


                                                                                                                                                     
  CREDIT SUISSE, CAYMAN ISLANDS   BRANCH, individually and as   Administrative
Agent, Letter of Credit   Issuer and Swingline Lender            by:   /s/ Karim
Blasetti       Name: Karim Blasetti       Title: Vice President            by:  
/s/ Christopher Reo Day               Name: Christopher Reo Day       Title:
Associate


                                                                                                                                                     
  BANK OF AMERICA, N.A., [individually   and] as Letter of Credit Issuer,      
     by:   /s/ Robert Scalzittl       Name: Robert Scalzittl       Title: Vice
President


--------------------------------------------------------------------------------



6





  SIGNATURE PAGE TO THE
INCREMENTAL TRANCHE A
ASSUMPTION AGREEMENT DATED
AS OF JULY 1, 2008, RELATING TO
THE METALS USA, INC. CREDIT
AGREEMENT.



                                                                                 
Name of Incremental Tranche A Lender: DEUTSCHE BANK TRUST COMPANY AMERICAS

                                                                                                                                                                                        
      by:   /s/ Stephen R. Lapidus       Name: Stephen R. Lapidus       Title:
Director


                                                                                                                                                                                       
       by:   /s/ Marguerite Sutton       Name: Stephen R. Lapidus       Title:
Direct


--------------------------------------------------------------------------------



                                                                                                                                                                                                                 





  SIGNATURE PAGE TO THE
INCREMENTAL TRANCHE A
ASSUMPTION AGREEMENT DATED
AS OF JULY 1, 2008, RELATING TO
THE METALS USA, INC. CREDIT
AGREEMENT.



                                                                                                  
Name of Incremental Tranche A Lender: JP MORGAN CHASE BANK, N.A.

                                                                                                                                                                                           
  by:   /s/ Timothy J. Whitefoot       Name: Timothy J. Whitefoot       Title:
Vice President


--------------------------------------------------------------------------------



                                                                                                                                                                                                                 





  SIGNATURE PAGE TO THE
INCREMENTAL TRANCHE A
ASSUMPTION AGREEMENT DATED
AS OF JULY 1, 2008, RELATING TO
THE METALS USA, INC. CREDIT
AGREEMENT.



                                                                                                         
Name of Incremental Tranche A Lender: KEY BANK, N.A.

                                                                                                                                                                                     
        by:   /s/ Timothy W. Kennedy       Name: Timothy W. Kennedy       Title:
Vice President


--------------------------------------------------------------------------------



                                                                                                                                                                                                                 





  SIGNATURE PAGE TO THE
INCREMENTAL TRANCHE A
ASSUMPTION AGREEMENT DATED
AS OF JULY 1, 2008, RELATING TO
THE METALS USA, INC. CREDIT
AGREEMENT.



                                                                                               Name
of Incremental Tranche A Lender: UBS LOAN FINANCE LLC

                                                                                                                                                                                     
        by:   /s/ Irja R. Otsa         Name: Irja R. Otsa       Title: Associate
Director


                                                                                                                                                                                         
    by:   /s/ David B. Julie         Name: David B. Julie       Title: Associate
Director


--------------------------------------------------------------------------------



ANNEX I





Subsidiaries



Allmet GP, Inc.

Allmet LP, Inc.

Interstate Steel Supply Co. of Maryland, Inc.

Intsel GP, Inc.

Intsel LP, Inc.

i-Solutions Direct, Inc.

Jeffreys Real Estate Corporation

Jeffreys Steel Holdings, L.L.C.

Levinson Steel GP, Inc.

Levinson Steel LP, Inc.

Metals Receivables Corporation

Metals USA Building Products, L.P.

Metals USA Carbon Flat Rolled, Inc.

Metals USA Finance Corp.

Metals USA Flat Rolled Central, Inc.

Metals USA International Holdings, Inc.

Metals USA Management Co., L.P.

Metals USA Plates and Shapes Northeast, L.P.

Metals USA Plates and Shapes Southcentral, Inc.

Metals USA Plates and Shapes Southeast, Inc.

Metals USA Plates and Shapes Southwest, Limited Partnership

Metals USA Realty Company

Metals USA Specialty Metals Northcentral, Inc.

MUSA GP, Inc.

--------------------------------------------------------------------------------



I-2





MUSA LP, Inc.

MUSA Newark, L.L.C.

Queensboro, L.L.C.



--------------------------------------------------------------------------------



SCHEDULE I





Incremental Tranche A Lenders



Incremental Tranche A Lender   Incremental Tranche A     Commitment Amount      
Credit Suisse, Cayman Islands Branch   $12,833,333.34     Deutsche Bank Trust
Company Americas   $20,000,000.00     Goldman Sachs Credit Partners L.P.  
$12,833,333.33     JPMorgan Chase Bank, N.A.   $33,000,000.00     Key Bank, N.A.
  $12,833,333.33     UBS Loan Finance LLC   $8,500,000.00         TOTAL
COMMITMENT   $100,000,000    


--------------------------------------------------------------------------------